Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: V (Figure 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it comprises implied phraseology (“The present invention discloses” in line 1), as well as a statement of the purported benefits of the present invention over the prior art (“The present invention improves…” in lines 10-11).  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  in Claim 2 line 4, “a shapemeter” should read “the shapemeter” as this limitation has already been recited in Claim 1, and in Claim 8 line 6 “the height of the roll” should be amended to “the height of the straightening roll” to maintain consistency with the rest of the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “wherein there are a plurality of unevenness curves” in line 3 is unclear because it is not apparent whether this is meant to further limit the previous limitation of drawing an unevenness curve by reciting an active step of drawing a plurality of unevenness curves, or if this is merely a condition which must be met while the method is performed. Further, the scope of the limitation “adjusting the straightening roll” in line 9 is unclear because this could be referring to either the straightening roll positively recited in line 6 or the current straightening roll positively recited in line 8.
Examiner notes that lines 2-7 (the steps of drawing an unevenness curve, using a barycentric formula, and calculating a tilt value) appear to be reciting steps of generating a computational model for a straightening process, and lines 8-12 (the steps of determining an unevenness curve, adjusting the straightening roll, and repeating) appear to be reciting performing a straightening process in which said computational model is used, so this is how Claim 1 will be interpreted.
Regarding Claim 2, the scope of the limitation “dividing a range of hmin to hmax into a plurality of numerical ranges at an interval of a fixed value Δh” in lines 9-10 is unclear. Is “a range of hmin to hmax” meant to be a singular numerical value (i.e. hmax - hmin) that is divided (i.e. via arithmetic operation) into the plurality of numerical ranges, in order to obtain a normalization of the measured values? If so, are each of the plurality of numerical ranges also meant to be singular numerical values, or multiple values within each range? What are the plurality of numerical ranges meant to represent (i.e. are the numerical values in each range meant to represent a characteristic such as distance, unevenness, etc.)? Lastly, what is meant by “at an interval of a fixed value Δh”?
Regarding Claim 6, the scope of the limitation “the mathematical relationship of the sector with respect to h2, R, and ∂: […]” in lines 5-9 is unclear. It is assumed that this limitation is meant to further limit and define the “establishing a mathematical relationship of the sector respect to h2, R, and ∂” recited in the preamble, but no active steps are recited for how the mathematical relationship is established. Further, the scope of the limitation “calculating process: […]” in lines 10-16 are unclear. It is assumed that this limitation is meant to further limit and define “…to calculate R and ∂” as recited in the preamble, but no active steps are recited for actually performing this calculating process.
Regarding Claim 9, the limitation “the unevenness” in line 5 does not have sufficient antecedent basis in the claim. Is this meant to refer to a specific unevenness curve as previously recited, or to the general measured unevenness of the plate?
Claims 3-5 and 7-8 are rejected by virtue of their dependencies upon Claim 1.
Examiner note: no art has been applied to Claims 2 and 9; however, the claims as currently set forth are not deemed allowable and Applicant is required to clarify in compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Farnik (US 7,475,581) in view of Boisvert et al, hereinafter Boisvert (US 4,262,511), and Onishi (US 2006/0067571).
Regarding Claim 1, Farnik discloses (Figure 2) a dynamic straightening method for a left-right tilt comprising: generating a model (levelling model 110) for calculating a tilt value of a straightening roll corresponding to an unevenness curve (column 7 lines 41-59 explains the process of generating preset tilt values to be used with levelling model 110; column 8 lines 36-42: the model performs calculations based on the amplitude and nature of the defects in the plate, i.e. the unevenness curves of the plate); determining current operating conditions corresponding to an unevenness curve of a current straightening roll (column 7 lines 8-10; separation of the work rolls 4, 4’ is correlated to an unevenness curve in levelling model 110); adjusting the straightening roll (work rolls 4, 4’) according to the tilt value of the straightening roll corresponding to the unevenness curve, to straighten the plate (column 7 lines 10-16); and going back to the step of determining current operating conditions corresponding to an unevenness curve of a current straightening roll until the plate is totally straightened (column 5 lines 57-61; “feedback control” implies the determining and adjusting steps are performed repeatedly until the desired result, i.e. straightening the plate completely, is achieved).
Farnik is silent to the means by which an unevenness curve for the model is drawn. Boisvert teaches (Figure 1) a dynamic straightening method for a left/right tilt comprising: drawing an unevenness curve according to a distance from a shapemeter (shapemeter 9) to a surface of a plate (sheet 10), wherein there are a plurality of unevenness curves (column 2 lines 29-33: shapemeter 9 detects the shape of the sheet 10, i.e. the unevenness curve, which inherently corresponds to a distance from the shapemeter to the surface of the sheet; because the shapemeter is continuously monitoring, there are a plurality of unevenness curves); and adjusting the straightening roll (shaping rolls 3) according to a tilt value corresponding to the unevenness curve to straighten the plate (column 4 lines 3-18 describes the tilt value adjustment). As this is a known method for determining unevenness curves for use in a tilt value adjustment method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farnik such that it also includes drawing an unevenness curve according to a distance from a shapemeter to a surface of a plate, wherein there are a plurality of unevenness curves, as taught by Boisvert.
Further regarding Claim 1, the combination of Farnik and Boisvert is silent to using a barycentric formula to obtain a first barycentric coordinate of each unevenness curve. Onishi teaches (Figure 1) a method for detecting defects (analogous to an unevenness curve) on the surface of a plate (substrate 9), comprising: detecting the locations of defects on the surface of the plate ([0039] lines 13-15), and using a barycentric formula to obtain a first barycentric coordinate of each defect ([0041] lines 1-5; “calculate barycentric coordinates” is interpreted as using a barycentric formula). Since this is a known method for mapping out defects, i.e. unevenness curves, in a surface of a plate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farnik and modified by Boisvert to also include using a barycentric formula to obtain a first barycentric coordinate of each unevenness curve, as taught by Onishi, when generating the model for calculating tilt value.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farnik in view of Boisvert and Onishi as applied to Claim 1 above, and further in view of Watkins et al, hereinafter Watkins (US 5,361,386).
Regarding Claim 3, in the combination of Farnik, Boisvert, and Onishi, Onishi is silent to the method by which the first barycentric coordinate is obtained from the barycentric formula. Watkins teaches (Figures 5 and 7) a method for using a barycentric formula to obtain a first barycentric coordinate of a surface texture (analogous to an unevenness curve), comprising: approximating the surface texture as an irregular N polygon (polygon 24); selecting one vertex (vertex P1) of the irregular N polygon, connecting the vertex with all non-adjacent vertexes (vertices P3 and P4), and dividing the irregular N polygon into N-2 triangles (clearly seen in Figure 7); respectively calculating barycentric coordinates of the N-2 triangles (column 9 lines 18-47, see Equations 1 and 2); respectively calculating areas of the N-2 triangles (column 10 lines 13-25, see Equations 3); and calculating the first barycentric coordinate of the surface texture according to the barycentric coordinates and the areas (column 9 lines 61-62; the barycentric coordinates of the triangles, which are calculated using the respective areas of said triangles, are used to calculate a barycentric coordinate of the entire polygon used to represent the surface texture). Accordingly, as this is a known method for calculating barycentric coordinates using a barycentric formula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farnik and modified by Boisvert and Onishi such that the step of using a barycentric formula to obtain a first barycentric coordinate of each unevenness curve comprises: approximating the unevenness curve as an irregular N polygon; selecting one vertex of the irregular N polygon, connecting the vertex with all non-adjacent vertexes, and dividing the irregular N polygon into N-2 triangles; respectively calculating barycentric coordinates of the N-2 triangles; respectively calculating areas of the N-2 triangles; and calculating the first barycentric coordinate of the unevenness curve according to the barycentric coordinates and the areas, as is taught by Watkins, in order to obtain the first barycentric coordinate.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming all above rejections under 35 USC. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, prior art fails to teach, alone or in combination, a dynamic straightening method for a left/right tilt, wherein calculating a tilt value of a straightening roll corresponding to each unevenness curve according to the first barycentric coordinate of each unevenness curve comprises: obtaining a height h2 of the straightening roll, an actual length L of the straightening roll, and a width b of the plate; obtaining a highest point position of the straightening roll and left and right end points of the straightening roll, wherein the three points respectively are A, B, and C, two points of A and B are taken as a perpendicular bisector, other two points of A and C (or B and C) are taken as a perpendicular bisector, and an intersection point of the two perpendicular bisectors is a center of a circle, thus forming a sector with a radius of R and a central angle of 2∂; establishing a mathematical relationship of the sector with respect to h2, R, and ∂, and substituting the roll height h2 into the mathematical relationship, to calculate R and ∂; calculating a second barycentric coordinate of the unevenness curve according to the first barycentric coordinate, R , ∂, and b of the unevenness curve; and calculating the tilt value of the straightening roll according to the second barycentric coordinate.
Claim 6 would be allowable based on its dependence upon Claim 4 if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 7 and 8 would be allowable by virtue of their dependence upon Claim 4.
Regarding Claim 5, prior art fails to teach, alone or in combination, dynamic straightening method for a left/right tilt, wherein calculating the first barycentric coordinate of the unevenness curve according to the barycentric coordinates and the areas comprises: calculating the first barycentric coordinate of the unevenness curve by using a formula 
            
                x
                =
                
                    
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            -
                                            1
                                        
                                        
                                            N
                                            -
                                            2
                                        
                                    
                                    
                                        
                                            
                                                c
                                            
                                            
                                                x
                                            
                                        
                                        
                                            
                                                i
                                            
                                        
                                        s
                                        [
                                        i
                                        ]
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            -
                                            1
                                        
                                        
                                            N
                                            -
                                            2
                                        
                                    
                                    
                                        s
                                        [
                                        i
                                        ]
                                    
                                
                            
                        
                    
                
                ,
                 
                y
                =
                
                    
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            -
                                            1
                                        
                                        
                                            N
                                            -
                                            2
                                        
                                    
                                    
                                        
                                            
                                                c
                                            
                                            
                                                y
                                            
                                        
                                        
                                            
                                                i
                                            
                                        
                                        s
                                        [
                                        i
                                        ]
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            -
                                            1
                                        
                                        
                                            N
                                            -
                                            2
                                        
                                    
                                    
                                        s
                                        [
                                        i
                                        ]
                                    
                                
                            
                        
                    
                
            
        , wherein x is a horizontal axis of the first barycentric coordinate, y is a vertical axis of the first barycentric coordinate, cx[i] is a horizontal axis of a ith triangle barycentric coordinate, cy[i] is a vertical axis of a ith triangle barycentric coordinate, and s[i] is an area of an ith triangle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pearson (US 3,499,306), Clarke et al. (US 4,269,051), Bryant et al. (US 4,537,050), and Mitchell (US 4,809,527) all disclose using a shapemeter to detect unevenness curves for a sheet to be straightened in order to control operating parameters of a straightening roll.
Tristano et al. (US 10,573,070) discloses a method of generating a model of a surface including defining barycentric coordinates using a triangular mesh.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725                                                                                                                                                                                           
/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725